Title: Thomas Jefferson to Thomas C. Flournoy, 8 August 1814
From: Jefferson, Thomas
To: Flournoy, Thomas C.


           Monticello Aug. 8. 14.
          Th Jefferson presents his compliments and his thanks to mr Flournoy for the copy he has been so kind as to send him of his oration on the 4th of July. it has stated with great truth & justice the causes of the war in which we are engaged, and which he trusts will be deemed in history sufficient thro’ all time.
			 if the
			 sentiments expressed by mr Flournoy, and which are the peculiar honor of Kentucky, could have animated some other states more at hand for offensive exertions, the war would ere this have been at an end. this consummation will
			 probably be effected without delay by the interests of England and the desire of all mankind to see once more a general peace, and free and friendly commerce reestablished among all nations. he salutes mr Flournoy with esteem and respect.
        